         Case 6:20-cv-01209-TC-JPO Document 26 Filed 02/12/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

THE BEHRENDS REVOCABLE TRUST, et al.,                     )
                                                          )
                                  Plaintiffs,             )
                                                          )
v.                                                        )      Case No. 20-1209-TC
                                                          )
THE CITY OF GREAT BEND, KANSAS,                           )
                                                          )
                                  Defendant.              )

                                                ORDER

         Homeowners in Great Bend, Kansas, bring this action against the City of Great

Bend, alleging the City diverted groundwater into their neighborhood, thereby raising the

water table and subjecting their basements to flooding during heavy rains. In answering

the Homeowners’ complaint, the City asserted the affirmative defense of comparative fault,

arguing the Homeowners’ damages, if any, were caused in whole or in part by the

negligence or fault of sources other than the City.1 Pursuant to the scheduling order, the

City filed its comparative-fault designation on October 23, 2020,2 and filed an amended

designation on January 12, 2021.3 The Homeowners now move to strike the designations,

arguing they do not sufficiently identify the persons or entities whose fault the City alleges,



         1
             ECF No. 6 at 5, 6.
         2
             ECF No. 14.
         3
             ECF No. 23.
                                                  1
O:\ORDERS\20-1209-TC-22.docx
         Case 6:20-cv-01209-TC-JPO Document 26 Filed 02/12/21 Page 2 of 4




thereby effectively preventing the Homeowners from adding such third parties to this suit

(ECF No. 22). The motion also seeks to modify the scheduling-order deadline by which

the Homeowners may move to join additional parties. (Id.). Because the Homeowners

have not shown the designations, as amended, are legally insufficient, the motion is denied

as to the first request. However, to get this case moving forward on a clear track, the

motion is granted as to the extension request and additional discovery is permitted, as

discussed below.

         In its amended comparative-fault designation, the City lists 16 third parties, in

addition to each Homeowner, “whose fault is to be compared pursuant to K.S.A. 60-258a.”4

For each listing, the City briefly states why each entity/person is “potentially at fault.”5

The Homeowners argue the presence of the qualifier “potentially” in the individual

descriptions of the nature of the alleged fault renders the designations insufficient. They

contend the designations are unfairly equivocal and will force them “to spend the next four

months trying to ascertain why the defendant believes other parties may be ‘potentially at

fault’ and then finding a[n] expert to address those issues.”6    They also assert they are

inhibited in their ability to determine which additional entities/persons they should attempt

to add as defendants via an amended complaint.




         4
             ECF No. 23.
         5
             Id.
         6
             ECF No. 25 at 5.
                                             2
O:\ORDERS\20-1209-TC-22.docx
         Case 6:20-cv-01209-TC-JPO Document 26 Filed 02/12/21 Page 3 of 4




         The court finds the City’s amended designations sufficiently identify the

entities/persons whose fault the City will compare. The Homeowners have cited no case,

and the court has found none, ruling that an allegation that another is “potentially” (or any

other similar qualifier) at fault is insufficient.    To the contrary, courts discussing

designations under comparative-fault statutes quite frequently reference third parties

“potentially” at fault.7

         The court is not unsympathetic, however, to the Homeowners’ concerns that the

designations alone do not aid them in determining whether to add the so-called “phantom

parties”8 whom the City alleges are at fault, as actual parties in the case from whom the

Homeowners could potentially recover. To provide more clarity and in an effort to

efficiently move this case forward, the court hereby grants the Homeowners leave to serve,


         7
         See, e.g., Lewis v. Cimarron Valley R.R., 162 F. Supp. 2d 1220, 1226 (D. Kan.
2001) (“K.S.A. § 60–258a(c) provides a mechanism for a plaintiff or defendant currently
in a lawsuit to join other potentially negligent persons in the lawsuit”); Wood v. PACCAR,
Inc., No. 19-CV-1010-LRR, 2020 WL 6387379, at *3 (N.D. Iowa June 29, 2020) (“The
comparative fault statute requires the comparison of fault of potentially liable parties in
cases of negligence, recklessness, and strict liability.” (internal quotation and citation
omitted)); Baron v. Directv, LLC, 233 F. Supp. 3d 441, 445 (D. Md. 2017) (refusing to
strike defense that third party is “potentially at fault”); Cox v. Nestle USA, Inc., No. 06-
1263, 2008 WL 4443266, at *1 (W.D. Tenn. Sept. 26, 2008) (“An assertion of comparative
fault may be proper, even though it does not name a third party, if it provides reasonable
notice of a third party’s potential fault.”).
         8
          When a defendant attributes fault to persons not parties in the case, the court
proceeds under “the concept of ‘phantom parties’ to determine comparative fault among
joint tortfeasors.” White Prompt, Inc. v. David A. Kraft & Assocs., LLC, No. 20-4030-
EFM, 2020 WL 6343305, at *2 (D. Kan. Oct. 29, 2020). If a defendant proves a phantom
party or parties is at fault, the defendant will only be held liable to the plaintiff for the
percentage of injury attributable to its own fault. Id.
                                              3
O:\ORDERS\20-1209-TC-22.docx
         Case 6:20-cv-01209-TC-JPO Document 26 Filed 02/12/21 Page 4 of 4




by February 22, 2021, up to 26 additional contention interrogatories requiring the City to

state the principal or material facts supporting its affirmative defense as to each listed

entity/person potentially at fault, and to specify and produce the documents it relies on to

support those contentions.9 The court also grants the Homeowners an extension of time to

April 1, 2021, to file a motion to amend the pleadings to add additional parties.10

         IT IS THEREFORE ORDERED that the Homeowners’ motion to strike

comparative-fault designations and modify the scheduling order is granted in part and

denied in part, as set forth above.

         Dated February 12, 2021, at Kansas City, Kansas.

                                                  s/ James P. O=Hara
                                                 James P. O=Hara
                                                 U.S. Magistrate Judge




         The City has stated it “reviewed several thousand documents” in determining who
         9

to identify on its amended comparative-fault designation. ECF No. 24 at 4.
         10
          Should the Homeowners later believe it necessary, the court will favorably
entertain a motion to modify the expert-disclosure deadlines and/or to extend the deadline
to complete all discovery.
                                             4
O:\ORDERS\20-1209-TC-22.docx
